The opinion of the court was delivered, by
Read, J.
The error of the court in tins case consists in supposing that notice of a rule of reference brought home in any way to a party, prevents a recovery of the penalty imposed upon *325the party taking the rule, for not serving it in the manner prescribed by the Acts of Assembly.
The policy of the law was to provide for actual and not constructive notice of the rule, and we therefore think the only safe course is to hold the party to the service specifically pointed out by the Arbitration Law. The failure to serve the rule as required by law was a default by which the penalty or forfeiture was incurred, and the court should have so instructed the jury.
Judgment reversed, and venire de novo awarded.